[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

Exhibit 10.1

PROCESSING AGREEMENT

THIS PROCESSING AGREEMENT (“Agreement”) is made on January 1, 2019 (the
“Effective Date”) between Isomedix Operations Inc., including its affiliates,
Isomedix Corporation, STERIS Isomedix Puerto Rico, Inc., and Synergy Health AST,
LLC (“STERIS”), with headquarters at 5960 Heisley Road, Mentor, Ohio 44060, and
Intersect ENT, Inc. (“Customer”), having a principal place of business at 1555
Adams Drive, Menlo Park, California 94025.

WHEREAS, Customer seeks to have certain of its ear, nose, and throat devices
(Customer’s “Product” or “Products”), processed with radiation and STERIS is in
the business of operating various radiation processing facilities (the
“Facilities”); and

WHEREAS, the Food and Drug Administration (“FDA”) has recognized that it is a
common industry practice to manufacture and/or assemble, package and fully label
a device as sterile at one establishment and then ship such device in interstate
commerce to another establishment or to a contract sterilizer for processing;
and

WHEREAS, the FDA will institute no regulatory action against the device as
misbranded or adulterated during such shipment when the device is labeled
sterile, provided the requirements of 21 C.F.R. § 801.150 are met.

NOW THEREFORE, in consideration of the agreements hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. INTENT OF THE PARTIES. It is the intention of the parties hereto to adhere to
all of the requirements of the FDA, including 21 C.F.R. § 801.150.

2. PRODUCT HANDLING.

(a) Both Customer and STERIS acknowledge that Products transported from Customer
to STERIS pursuant to this Agreement are non-sterile and are being shipped for
further processing by STERIS.

(b) All Products shipped by Customer to STERIS shall be conspicuously marked
“Non-Sterile – Shipped for Further Processing” or the equivalent and shall not
be identified as sterile until the Products are established as sterile after
treatment by methods specified by the Customer. The provisions of this paragraph
shall apply during all times when the Product is introduced into or moving in
intrastate or interstate commerce, during processing, and when held in
quarantine.

 

1



--------------------------------------------------------------------------------

(c) Each shipment of the Product for processing will be accompanied by documents
(packing list and/or bill of lading) stating the number of cartons or other
designated units in the shipment listed by manufacturer’s lot and code number
and the non-sterile nature of the Product. Upon receipt and prior to processing,
STERIS will record on its receiving documents the number of cartons or other
designated units by manufacturer’s lot and code number received from Customer.
STERIS will notify Customer of all count discrepancies and the parties shall
ensure that all such discrepancies are reconciled before processing.

(d) STERIS will segregate unprocessed Products and Products designated as
nonconforming or processed incorrectly (i.e., those processed not in accordance
to specifications such as Product that received incorrect sterilization dose)
from processed Products, to prevent accidental mixing of Products. STERIS will
also segregate Customer’s Products from all other products stored at the STERIS
Facility.

(e) After completion of processing and until released by the Customer, the
Product will be conspicuously marked by STERIS in the following way: each
pallet, carton or other designated unit will show that the Product is
“Processed” or the equivalent. Labels with such markings will be provided by
STERIS.

(f) After radiation processing, STERIS will return all cartons or other
designated units to the Customer’s address or to a controlled destination point
selected by the Customer.

(g) Except as otherwise agreed by STERIS and Customer, Products will be shipped
in the same manner as received.

3. PROCESSING.

(a) All Product processing will occur in accordance with a set of processing
specifications (“Procedures”). Customer will develop Procedures, which shall be
in writing and shall clearly state minimum and maximum dose limitations,
instructions regarding product counts, and handling, shipping, receiving, and
special processing requirements. STERIS may accept or reject the Procedures, but
no processing will occur until STERIS and Customer agree in writing to the
applicable Procedures. STERIS’s approval of the Procedures is limited to
confirmation of its ability to process to the specifications and is not an
approval or determination of the efficacy of the dose which is solely the
responsibility of Customer.

(b) Customer shall provide and STERIS shall process Products in volumes
summarized in Appendix A, “Processing Volumes,” which is hereby incorporated
into this Agreement. If, at any time, STERIS determines that the demand for
certain processing exceeds the supply, then STERIS shall [*].

(c) Customer shall bear sole responsibility for determining the compatibility of
Products and packages with the radiation process and for determining the
radiation dosage(s). The Customer shall ship Product to STERIS in containers
that are the same dimensions, weight, and internal packing configuration as
qualified by STERIS. The Customer shall notify STERIS of any changes to the
Product, its materials, packaging or configuration. STERIS will not be
responsible for non-sterile or damaged Product because of changes made to
Products. All tests related to the processing of the Products are the
responsibility of Customer.

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

(d) After STERIS receives all required Products and documentation, STERIS will
complete processing within such time frame as agreed by the parties.

(e) STERIS will inform the Customer, in writing, of any changes or modifications
to the processing equipment which may impact routine processing or validation.
STERIS will notify the Customer of deviations from the Procedures and the
Customer will direct STERIS as to the disposition or reprocessing of those
affected Products.

(f) All tests related to assessing the final sterility assurance of the Products
are solely the responsibility of the Customer. Release of the sterilized Product
to the market is the sole responsibility of the Customer. Customer shall develop
appropriate procedures for approving the sterilized Products for release into
the stream of commerce. Such procedures shall be designed to prevent the release
of any Product for commercial distribution until Customer’s designated
representative shall properly approve the Product’s release. Customer bears
ultimate and full responsibility for Products released into commercial
distribution, including labeling of Products as sterile.

(g) Except for Products sent to STERIS for test purposes (which shall be clearly
labeled “FOR TESTING PURPOSES ONLY”), the Customer warrants to STERIS that
Products sent for services can be processed without violating any government
regulations.

4. TITLE TO PRODUCTS. Customer shall retain title to the Products at all times.

5. AUDITS. STERIS will allow the Customer access to the Facilities, upon
reasonable notice and subject to STERIS’s restrictions of confidentiality,
during normal business hours, for the purpose of conducting GMP/ISO/EN audits
related to the processing of the Products. STERIS will also make training
records available to Customer during such audits, provided Customer requests
such records reasonably in advance of the audit. STERIS will conduct periodic
internal audits according to STERIS’s QSM/QA Manual. STERIS will retain
confirmation that it performed these internal audits, and Customer may review
the confirmation upon reasonable prior notice. Customer shall keep confidential
all information revealed to it during its audit of STERIS. The parties agree
that notified bodies of the Customer are permitted to perform unannounced audits
when necessary.

6. TERM AND TERMINATION. The initial term of this Agreement shall be for a
period of three (3) years from the date of execution by both parties (the
“Initial Term”). Thereafter, the Agreement shall automatically renew for one
(1) year periods. Either party may, in its sole discretion, prevent the
automatic renewal of this Agreement by giving a written notice of termination to
the other party no less than [*] prior to the expiration of the Initial Term or
the then applicable renewal period. Either party shall have the right to
terminate this Agreement at any time upon [*] written notice if the other party
is materially in default with respect to any of its obligations hereunder, and
such default is not cured within [*] of notice to the defaulting party.

7. RIGHT OF FIRST REFUSAL. Intentionally Omitted.

8. REQUIREMENTS. Customer agrees that STERIS will perform 100% of the volume
outlined in Appendix A pursuant to this Agreement, of Customer’s radiation
sterilization processing requirements during the term of the Agreement. Customer
will use its best efforts to ensure that such processing will be requested of
STERIS at a uniform monthly rate.

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

9. REMOVAL AND STORAGE; SHIPPING.

(a) STERIS shall provide, at no extra charge to Customer, sufficient storage
space for all processed Product for not more than [*] from completion of
processing. Thereafter, STERIS shall have the option of removing Customer’s
Product via common carrier or other means to an alternate facility designated by
Customer, or of charging Customer for storage for each day in excess of the
aforementioned [*].

(b) The Customer shall pay all shipping costs. STERIS will not be responsible
for any shipping damage or delay.

10. CHARGES AND TERMS OF PAYMENT.

(a) The charges for the processing of Customer’s Products pursuant to the
Procedures are set forth in Appendix B, “Processing Charges.” Customer shall
have full and sole responsibility for all charges. Invoices will be rendered
upon shipments made against a blanket order issued to STERIS by the Customer.
Taxes, if applicable, are not included in the prices and shall be paid by the
Customer.

(b) Payments shall be due [*] from the date of invoice. All payments shall be
made in United States dollars. Any amount not paid when due shall bear interest
at [*] or the highest lawful rate, if less, from the date due until paid.

11. NOTICES. All communications related to the terms of this Agreement or
communication seeking approval for changes in any procedures covered thereby
shall be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, to the address indicated below, or to such
other address as to the addressee shall have designated by notice given to the
other party hereto, and shall be effective when received.

 

If to STERIS:

    

Manager, Plant Operations

  cc:    Kenneth E. Kohler

Isomedix Operations Inc.

     Vice President and General Manager

3200 Lakeville Highway

     STERIS Applied Sterilization Technologies

Petaluma, California 94954

     5960 Heisley Road      Mentor, Ohio 44060

Manager, Plant Operations

    

Isomedix Operations Inc.

    

9020 Activity Road, Suite D

    

San Diego, California 92126

    

If to Customer:

    

Elaine Lindsay

    

Intersect ENT

    

1555 Adams Drive

    

Menlo Park, California 94025

    

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

12. CONFIDENTIALITY; OWNERSHIP OF INTELLECTUAL PROPERTY.

(a) The parties acknowledge and agree that in connection with the services
provided under this Agreement valuable technical or marketing information of a
confidential nature may be exchanged by the parties; that such information will
be retained by the receiving party in confidence; that the transmittal of such
information by a disclosing party is upon the condition that the information is
to be used solely for the purpose of effectuating the Agreement; and that the
receiving party shall not, either during the term of the Agreement or after its
termination, use, publish, or disclose any technical or marketing information
supplied by the disclosing party. This restriction on disclosure and use shall
not apply to any information which the receiving party can show by written
evidence was known to it through proper means at the time of receipt thereof
from the disclosing party, or which may subsequently be obtained from sources
other than the disclosing party who are not bound by a confidentiality agreement
with Customer or STERIS.

(b) The parties acknowledge and stipulate that the covenants and agreements
contained herein are of a special nature and that any breach, violation, or
evasion by it of the restrictions of disclosure and use contained in this
Agreement (i) may result in damages to the disclosing party in amounts difficult
to ascertain; and (ii) may give rise to irreparable injury to the disclosing
party. Accordingly, the parties agree that the disclosing party has a right to
sue and is entitled to equitable relief, including, without limitation,
injunctive relief and specific performance, without the necessity of proof of
actual damage, against the actual or threatened breach, violation, or evasion of
the Agreement by the receiving party in any proceeding that the disclosing party
may bring to enforce any provision of this Agreement, in addition to any other
legal remedies that may be available. In the event of any breach, violation, or
evasion of the restriction on disclosure and use contained in this Agreement,
the disclosing party shall be entitled to recover reasonable legal fees and all
costs and expenses associated with the enforcement of any provision hereof or of
the Agreement.

(c) STERIS shall retain all trademark, copyright, trade secret, and patent
rights which it may have with respect to the processing. Customer shall retain
all trademark, copyright, trade secret, and patent rights it may have with
respect to the Products. Neither party shall use the trademark or tradename of
the other party or its parents or affiliates in its company name or for
otherwise conducting business with its customers.

13. WARRANTY; LIMITATION OF LIABILITY; INSURANCE.

(a) STERIS warrants only that Products shall be processed in accordance with
Customer specifications, as accepted by STERIS. [*] EXCEPT AS SET FORTH ABOVE,
STERIS MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

(b) STERIS SHALL NOT BE RESPONSIBLE FOR LOSS OF USE, LOSS OF INCOME OR PROFITS,
COST OR RENTAL OF A SIMILAR PRODUCT, OR ANY OTHER CONSEQUENTIAL OR INCIDENTAL
DAMAGES OF ANY KIND WHATSOEVER, WHETHER DUE TO BREACH OF CONTRACT OR WARRANTY OR
TORT, INCLUDING NEGLIGENCE OF STERIS OR STRICT LIABILITY, OR ANY OTHER CAUSE. In
the event STERIS fails to process any Products as agreed, or any Products are
damaged or destroyed due to the fault of STERIS, [*]. However, if the Products
[*] prior to processing and [*] related to such Products shall be [*].
Notwithstanding the foregoing, the parties acknowledge and agree that [*] any
loss or damage to Products that is caused by [*] and [*].

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

(c) Customer shall carry an occurrence basis liability insurance policy with
respect to the processed Products.

14. INDEMNITY. Customer agrees to defend, indemnify, and hold harmless STERIS
for any and all claims, liability, damages or expenses due to personal injuries,
including death, to employees of Customer, STERIS and to third parties, and for
property damage, including damage to Customer Products, arising from Customer’s
negligence, willful misconduct or breach of contract, except to the extent
caused by STERIS’s negligence or breach of contract. Subject to the Limitations
of Liability set forth above, STERIS agrees to defend, indemnify, and hold
harmless Customer for any and all claims, liability, damages or expenses due to
personal injuries, including death, to employees of Customer, STERIS and to
third parties, and for property damage, including damage to Customer Products,
arising from STERIS’s negligence or breach of contract, except to the extent
caused by Customer’s negligence or breach of contract.

15. MISCELLANEOUS.

(a) If any provision of this Agreement shall be held invalid by a court of
competent jurisdiction, such invalidity shall not affect any other provision
which can be given effect without the invalid provision.

(b) The delay or failure of either party to require performance by the other
party, or the waiver of a breach of any provision of this Agreement by either
party, will not affect such party’s right to subsequently require performance of
any provision of this Agreement.

(c) The headings are inserted in the Agreement only as a matter of convenience
and for reference and are not intended to define, limit, or describe the scope
of the Agreement nor the intent of any of its provisions.

(d) The Agreement represents the complete agreement, understanding and
obligation between the parties concerning its subject matter and supersedes all
previous negotiations, representations, commitments and agreements, whether
written, oral or implied, relating to its subject matter. No change, amendment
or modification of this Agreement shall be effective unless made in writing and
signed by both parties. Any terms in Customer’s purchase order or any other
document of order or acceptance which are different from or additional to this
Agreement shall be of no force and effect. No course of dealing, or custom or
usage, which is contrary to this Agreement shall serve to modify the terms of
this Agreement.

(e) Neither party shall be liable for either its failure to perform or its
delays in performance hereunder arising out of or resulting from causes beyond
its control. Such causes include but are not restricted to acts of God, acts of
Government or the public enemy, fires, floods, epidemics, power disruptions,
equipment failure, quarantine restrictions, strikes, freight embargoes,
unusually severe weather or default of suppliers due to any such causes.

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

(f) The relationship between the parties is that of vendor and independent
contractor. Neither the Customer nor any of its officers, directors, agents, or
employees shall be considered as an agent or employee of STERIS. In performing
obligations and accepting benefits under this Agreement, Customer acts on its
own account and has no authority or power to bind or to create any express or
implied obligation on STERIS’s behalf.

(g) Neither party shall assign this Agreement, or any of the rights or
privileges contained in this Agreement, to any third party without the written
consent of the other party which shall not be unreasonably withheld; provided,
however, a party hereto may assign all or a portion of its rights and delegate
all or a portion of its duties under this Agreement in connection with a merger,
acquisition, or a sale of all or substantially all of its assets to which this
Agreement pertains. STERIS may assign its rights and duties hereunder to an
affiliate of STERIS.

(h) The Agreement and the relationship between the parties shall be governed by
and interpreted in accordance with the laws of the State of Delaware without
regard to its conflicts-of-law principles.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

Isomedix Operations Inc.     Intersect ENT, Inc. By:  

/s/ Kenneth E. Kohler

    By:  

/s/ Lisa Earnhardt

  (Signature)       (Signature)   Kenneth E. Kohler       Lisa Earnhardt  
(Print Name)       (Print Name)

Title:  VP and General Manager, STERIS Applied Sterilization Technologies

    Title: President and CEO Date: 02/01/2019     Date: 1/14/19

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

APPENDIX A

PROCESSING VOLUMES

Customer Requirements

 

  •  

[*]

 

  •  

[*]

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.



--------------------------------------------------------------------------------

APPENDIX B

PROCESSING CHARGES

Electron Radiation Processing

Electron Radiation Processing – Petaluma and San Diego Facility

 

  •  

[*]

Radiation Processing, Reference Mapping, Dose Validation and Dose Audit Charges

 

  •  

Pricing available upon request from the STERIS Radiation Tech Center.

Processing Optional Services and other Ancillary Charges

 

  •  

These prices are available upon request.

On the first anniversary date of this Agreement, and on each anniversary date
thereafter, STERIS shall have the right to increase the processing charges [*].

Pricing is dependent on the processing parameters set forth above and the
anticipated volumes set forth in Appendix A. In the event the processing
parameters change or volumes are not consistent with Appendix A, STERIS may
request a price adjustment, which shall not be unreasonably withheld.

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, is omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.